On Petition eor a Rehearing.
Worden, J.
In one of the paragraphs of the complaint, in this case, it is alleged, that the money with which the plaintiff purchased his bank-stock on or about the 1st of March, 1873, was assessed against him by the city as having been owned by him on the 1st of January of that year, and that he has paid the taxes thereon; and it is claimed that he cannot be assessed for the stock held by him on the 1st of April, *574because he paid the taxes on the money with which the stock ■was purchased, for the same year.
On this point a rehearing is asked for.
We are of opinion, upon a re-examination of the statute, that municipal taxes generally, not including those assessed upon bank-stock, as provided for in the act of March 4th, 1873, are to be assessed upon persons for what they have on the 1st of January in the current year, as intimated in the -original opinion.
The plaintiff was rightfully assessed for the money which 'he held on the 1st of January. It was optional with him to purchase the bank-stock before the 1st of April. He must be supposed to have done so with the knowledge that the city might impose the tax upon him for the stock which he held •on that day. There may be a hardship in the law as it applies to some particular cases, but this does not render it unconstitutional or invalid. It is impossible to so frame a law for the assessment and collection of taxes, as that it will not in some ■cases work a hardship. Says Mr. Cooley (Const. Lira. 513): “ Absolute equality and strict justice are unattainable in tax proceedings. The legislature must be left to decide for itself how nearly it is possible to approximate so desirable a result. It must happen under any tax law that some property will be taxed twice, while other property will escape taxation altogether. * * * Nevertheless, no question of constitutional law is involved in these cases, and the legislative control is complete.”
In this case, if the plaintiff had acquired the money after the 1st of January, and purchased the-stock after the 1st of .April, he would have escaped municipal taxation on either for that year. But. as he owned the money at the time it was assessed to him, and the stock at the time that was assessed to ■him, we see no legitimate way in which he can escape payment of the assessment on both. If the plaintiff is not liable for the tax on the stock for the year 1873, then the stock -escapes municipal taxation altogether for that year.
The petition for a rehearing is overruled.